Citation Nr: 0303816	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  02-02 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.

(The issues of entitlement to service connection for a right 
hip disorder, and entitlement to service connection for a 
right foot disorder other than pes planus and plantar fascia, 
will be the subject of a later decision.)



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active service from August 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000, rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (RO) that, inter alia, denied the veteran's 
claim of service connection for a right shoulder disorder.  
As will be explained below, the issue has been appropriately 
developed and is now ready for appellate review.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for a right hip 
disorder, and entitlement to service connection for a right 
foot disorder other than pes planus and plantar fascia, 
pursuant to authority granted by 38 C.F.R. § 19.9(a) (2002).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. 
§ 20.903 (2002)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue considered 
on the merits herein on appeal has been obtained, and VA has 
satisfied the duty to notify the veteran of the law and 
regulations applicable to his claim and the evidence 
necessary to substantiate his claim.

2.  A right shoulder disorder has not been shown by competent 
medical evidence to have existed in service.  

3.  The veteran's current right shoulder disorder has not 
been shown by competent medical evidence to be related to 
service.  


CONCLUSION OF LAW

A right shoulder disorder was not incurred in or aggravated 
by service and service connection for a right shoulder 
disorder is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a right shoulder disorder.  He contends that his right 
shoulder disorder was related to service.  Specifically, he 
states that he injured his right shoulder in service, but did 
not receive formal treatment and consequently, there is no 
record of such treatment.  In the alternative, he notes that 
he had a right elbow disorder that pre-existed service, and 
because of this he should have been precluded from lifting 
heavy objects in service.  He theorizes that by virtue of the 
failure to preclude him from lifting, his right shoulder 
incurred a disability resulting in replacement surgery.  He 
states that service connection should be granted accordingly.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  In order to facilitate 
understanding of its decision, the pertinent law and VA 
regulations applicable to the issue on appeal will then be 
briefly set forth.  A brief factual background will then be 
set out.  Finally, the Board will analyze the veteran's 
claim.



Veterans Claims Assistance Act of 2000

As noted in a June 2001 letter to the veteran from the RO, 
and the February 2002 statement of the case, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminated the 
former statutory requirement that claims be well grounded.  
This law also redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

There is no question as to substantial completeness of the 
veteran's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West 2002).  In filing his claim of entitlement to 
service connection in May 1999, the veteran clearly 
identified the disability in question, the basis for the 
claim and the benefit.  The claim appeared substantially 
complete on its face. 

The former well grounded claim requirement

The RO initially denied the veteran's claim by finding that 
it was not well grounded.  See the January 2000 rating 
decision.  The VCAA eliminated the concept of a well grounded 
claim, and superseded the decision of the United States Court 
of Appeals for Veterans Claims (the Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom Morton v. Gober, 
14 Vet. App. (2000), in which the Court held that VA could 
not assist in the development of a claim that was not well 
grounded.

The current standard of review requires that after the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claim, in the statement of the case issued 
in February 2002, and the supplemental statement of the case 
issued in October 2002, the RO readjudicated the issue listed 
above based on the substantive merits of the claim.  The 
veteran was given the opportunity to submit evidence and 
arguments in response.  The Board finds, therefore, that it 
can consider the substance of the veteran's appeal without 
prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

The Board will apply the current standard of review in 
evaluating the veteran's claim below.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
January 2000 rating decision, February 2002 statement of the 
case, and October 2002 supplemental statement of the case.  
In those decisions, the veteran was advised that there was no 
competent medical evidence of a right shoulder disorder in 
service, and no competent medical evidence that the veteran's 
current right shoulder disorder was related to service.  
Letters from the RO dated in June 2001 and April 2002 
specifically advised the veteran of his rights and 
responsibilities under the VCAA.  In those letters and in the 
February 2002 statement of the case, the veteran was advised 
what evidence he should submit and that VA would assist his 
in obtaining that evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Based on the specific notice 
provided to the veteran, the Board has concluded that VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Duty to assist

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating his claim.  The RO obtained or attempted to 
obtain the veteran's VA and private treatment records as they 
were identified by the veteran.  The veteran was asked on 
several occasions to submit the names of any private or VA 
medical providers who had treated him for the claimed 
disorders, along with completed authorizations, so that the 
RO could obtain any records identified.  The veteran 
responded to these requests, and the available evidence was 
obtained.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.  

It is noted at this juncture, that the veteran's service 
medical records are available for review.  The veteran 
indicated that he injured his right shoulder in service, but 
noted that he was not treated in service and for that reason 
there is no record of that injury.  The Board finds that the 
RO undertook a reasonably exhaustive search for those 
records, and that any further efforts are not justified.  

Finally, the Board notes that the veteran has not been 
afforded a specific VA examination for the purpose of 
determining whether a current right shoulder disorder is 
related to service.  Essentially, the evidence fails to show 
that the veteran sustained an event, disease, or injury to 
his shoulder in service or within a time proximate to 
service, and also fails to contain sufficient competent 
medical evidence that could possibly relate the current 
disorder of the shoulder to service.  In this case, the Board 
finds no basis to obtain a medical examination that would 
provide a nexus opinion.  38 C.F.R. § 3.159(c)(4) (2002).  

Accordingly, there is sufficient evidence to decide this 
claim.  The veteran was advised of the evidence he needed and 
was provided ample opportunity to submit or identify 
additional evidence or argument in support of his claim.  

Relevant law and regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and degenerative joint disease becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of the disease during the period of service.  
This presumption may be rebutted by affirmative evidence to 
the contrary.  See 38 U.S.C.A. §§ 1101, 1112(a)(4), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2002).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2002).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

Factual Background

Service entrance examination dated in July 1942 noted an old 
fracture of the right elbow with deformity, but with no 
limitation of motion.  No defects were noted with respect to 
the right shoulder.  As indicated above, service medical 
records fail to reveal complaints, treatment or the diagnosis 
of a right shoulder disorder in service.  Discharge 
examination dated in February 1946, noted that a right elbow 
defect existed prior to service, with a moderate decrease of 
carrying angle, but normal function.  No defects were noted 
with respect to the right shoulder.  

Post-service VA examination of the musculoskeletal system 
dated in March 1962 noted no defects with respect to the 
right shoulder.

VA treatment records dated in December 1996 document 
orthopedic surgery on the veteran's right shoulder consisting 
of acromioplasty, Bankhardt rotator cuff repair, and 
arthroscopy.  The pre-operative and post-operative diagnoses 
were impingement syndrome of the right shoulder.  

VA treatment records dated in June 2000, document the 
examination of the veteran for right shoulder complaints.  
Following examination, including x-ray studies, the 
assessment was degenerative joint disease of the right 
shoulder.  

The veteran testified at a hearing before the RO in May 2002 
to the effect that he injured his right shoulder in service, 
but did not recall receiving treatment for the injury.  

Analysis

It is the veteran's primary contention that he injured his 
right shoulder in service, but did not receive formal 
treatment and consequently, there is no record of such 
treatment.  In the alternative, he contends that he had a 
right elbow disorder that pre-existed service, and because of 
this he should have been precluded from lifting heavy objects 
in service.  He has theorized that by virtue of the failure 
to preclude him from lifting, his right shoulder incurred a 
disability resulting in replacement surgery.  He states that 
service connection should be granted accordingly.  

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed right shoulder disability.  
VA treatment records document a right shoulder disorder, 
variously diagnosed as right shoulder impingement and 
degenerative joint disease of the right shoulder.  Clearly, 
the Hickson element (1) has been satisfied as to the claimed 
disability.  

With respect to Hickson element (2), there is no record of 
complaints, findings or treatment during active service of 
the claimed right shoulder disorder.  Consequently, it must 
be found that there is no documentation that the veteran 
sustained a pertinent disorder in service or aggravated a 
pre-existing disorder.  Moreover, there is no evidence of 
degenerative joint disease of the right shoulder in service 
or within the first post-service year.  The Board must 
therefore find that Hickson element (2) has not been 
satisfied as to the claimed disorder.  Notwithstanding the 
lack of evidence of disease or injury during service, service 
connection may still be granted if all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  See 38 U.S.C.A. 
§ 1113(b).  

With respect to Hickson element (3), while the veteran has 
expressed the opinion that he sustained and was treated for a 
right shoulder disorder during his period of active service, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that a lay person, such as the veteran, is not competent 
to offer evidence that requires medical knowledge, such as 
the diagnosis or cause of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  By the same token, the veteran's 
theory that his nonservice-connected right elbow disorder 
somehow was the cause of a right shoulder disorder, is one 
that he, as a lay person is not competent to make.  In any 
event, service connection is not in effect for a right elbow 
disorder, and therefore, service connection cannot be 
established on the basis of a secondary claim under the 
provisions of 38 C.F.R. § 3.310(a), by aggravation or 
otherwise.  

The Board has reviewed the entire body of evidence, including 
the private and VA medical records, the veteran's written and 
oral statements, and the statements of the veteran's 
representative and family members  In this case, no competent 
medical evidence or opinion has been entered into the record 
which links or relates a right shoulder disorder to the 
veteran's period of active service.  Although the veteran was 
informed in a June 2001 letter from the RO, the February 2002 
statement of the case, and other written communications, 
about the effect of the VCAA on his claim, and that what was 
lacking was medical evidence of a link between the disability 
claimed and military service, he has not submitted nor has he 
referenced the location of any such evidence.  

The medical evidence, in fact, serves to contradict the 
veteran's contention that he has the claimed right shoulder 
disorder that is related to service.  Evidence of a right 
shoulder disorder was not shown upon examination at the time 
of the veteran's separation from service in 1946, and was not 
even referenced in the post-service medical records until 
1996, when it was disclosed that he had fractured his right 
shoulder in 1963, over seventeen years after active service.  
The private physician who disclosed the disorder in 1996 did 
not relate it to service, nor did the VA physicians who 
examined and treated the veteran after 1996.  

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for a right shoulder disorder.  
As to the question of according reasonable doubt to the 
veteran's claim, on the basis of a thorough review of the 
record, it is concluded that there is no approximate balance 
of the evidence for and against the claim.  Indeed, the 
preponderance of the evidence is against finding that the 
disorder at issue is related to active service or service-
connected disability, and thus against the claim for service 
connection for a right shoulder disorder.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).  Accordingly, service connection for the claimed 
disorder must be denied.


ORDER

Entitlement to service connection for a right shoulder 
disorder is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

